20-10418-mew          Doc 665        Filed 07/10/20 Entered 07/10/20 16:51:55                       Main Document
                                                 Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                                     Chapter 11

THE McCLATCHY COMPANY., et al.1                                            Case No. 20-10418 (MEW)

                                     Debtors.                              (Jointly Administered)



               ORDER DENYING EMERGENCY MOTION OF ALDEN
         GLOBAL CAPITAL, LLC AND ITS AFFILIATES SEEKING AN ORDER OF
           THE COURT PRECLUDING THE CREDIT BIDDING OF CERTAIN
            SECURED CLAIMS PURSUANT TO 11 U.S.C. §§ 105 AND 363(K)

                  Upon the motion (the “Motion”)2 of Alden Global Capital, LLC and its affiliates

(“Alden”) for entry of an order pursuant to sections 105 and 363(k) of title 11 of the United

States Code (the “Bankruptcy Code”) precluding the Prepetition Lenders from credit bidding their

secured claims with respect to the 2L Loans and 3L Notes and the Unperfected Assets and

Unencumbered Assets, and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and opposition to the Motion having been

filed by the Debtors and by Chatham Asset Management, LLC; and a hearing on the motion

having been held on July 9, 2020 (the “Hearing”); and Alden having provided adequate and

appropriate notice of the Motion; and upon consideration of the arguments of the parties therefor,


1
  The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration, a
complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
agent at http://www.kccllc net/McClatchy. The location of the Debtors’ service address for purposes of these chapter
11 cases is: 2100 Q Street, Sacramento, California 95816.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
20-10418-mew      Doc 665       Filed 07/10/20 Entered 07/10/20 16:51:55   Main Document
                                            Pg 2 of 2



               IT IS HEREBY ORDERED, that the Motion is DENIED for the reasons stated

on the record at the Hearing.

DATED:         New York, New York
               July 10, 2020


                                                s/Michael E. Wiles
                                                HONORABLE MICHAEL E. WILES
                                                UNITED STATES BANKRUPTCY JUDGE
